DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 29 November 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending and examined.

Drawings
The drawings are objected to because Figs. 3, 4, 6 and 7 contain multiple figures that are not part of a single image.  These must be separately labeled.  For example, Figs. 3 and 4 each contain a view of the invention and further include an exploded image, which should be separately labeled (e.g., Fig. 3A and Fig. 3B) and the exploded image should be contained in brackets (see 37 CFR 1.84(h)(1) and MPEP 608.02).  Further, Fig. 7 contains 5 separate images, so each should be separately labeled (e.g., Fig. 7A, 7B, 7C,etc.).  The specification should be amended to reflect these amendments.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 23 July 2018, has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the submission is missing at least one of three requirements for a proper substitute specification: 
1) a marked up copy of the entire specification showing all changes by underlining any added text, 
2) a clean version (without markings) of the entire specification, and 
3) a statement that the substitute specification contains no new matter.

	In the instant case, applicant did not submit 1) above.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.


Claim 1: Apparatuses which can be attached to a conventional (indefinite as to the metes and bounds of what constitutes a “conventional” ladder, as this is an open-ended term and its scope cannot be determined) ladder or extension ladder in order to enable said ladder operate as both a cart when said ladder is on the ground, and as an elevated platform when said ladder is placed against a tree or similar elevated surface; comprising: 
a platform apparatus, capable of being attached to the top (lacks antecedent basis, e.g., “a top…”) of said ladder, making it possible to sit or stand at the top of said ladder when said ladder is placed against a tree or similar elevated surface (this limitations has already been claimed); 
a wheel apparatus, capable of being attached to said ladder, making it possible to transport the ladder as one would a cart (“as one would a cart” is indefinite as the metes and bounds of how this relates to the ladder cannot be determined).  

Claim 2: A platform apparatus (indefinite as this is a dependent claim, so the preambles, i.e., “Apparatuses” of claim 1, should match) from claim 1 comprising: 
a platform appliance (indefinite because as written, the limitations directed to the appliance appears to overlap the apparatus, so the metes and bounds cannot be determined) having a structure with an upper surface acting as a platform, a lower surface, a front surface and a rear surface; 
a ladder attachment appliance secured to lower front surface of said platform appliance, and possessing adjustable brackets to enable attachment of said platform apparatus to the top of said ladder, allowing operation with ladders (lacks antecedent basis) of variable dimensions; 
a tree attachment appliance attached near the rear surface of said platform apparatus, shaped to permit attachment a variety of diameters of tree or similar surface (lacks antecedent basis), and possessing a plurality of appendages to enable secure attachment of said platform apparatus to said tree or similar surface; and (claims are to end in a period; as written this appears to be an incomplete claim)

Claim 3: A wheel apparatus (the preamble is indefinite for the same reasons provided in claim 2) from claim1 (objected to and the examiner suggests placing a space between “claim” and “1”) comprising: 
a ladder attachment appliance having an adjustable framed structure capable of adapting to ladders of varying width (indefinite as no limitations are provided to define how the attachment adapts to ladders as claimed), and of being secured to said ladder, with adjustable securements enabling said appliance to be attached at varying locations along the length (lacks antecedent basis) of said ladder; and 
a plurality of wheels and axles attached to said ladder attachment appliance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magyar (U.S. Patent 5,839,538).

Claim 1: Magyar discloses apparatuses which can be attached to a conventional ladder or extension ladder (as shown) in order to enable said ladder operate as both a cart when said ladder is on the ground, and as an elevated platform when said ladder is placed against a tree or similar elevated surface; comprising: 
a platform apparatus (71), capable of being attached to the top of said ladder (via 69, 49, 53 and 72 as shown in Fig. 2), making it possible to sit or stand at the top of said ladder when said ladder is placed against a tree or similar elevated surface (as shown in Fig. 1); 
a wheel apparatus (32), capable of being attached to said ladder, making it possible to transport the ladder as one would a cart (as exemplified in Figs. 2-4).  
Magyar in view of Carter (U.S. Patent 9,038,778)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magyar in view of Carter (U.S. Patent 9,038,778).


Claim 2: Magyar discloses a platform apparatus from claim 1 comprising: 
a platform appliance having a structure (71) with an upper surface acting as a platform, a lower surface, a front surface and a rear surface (as shown); 
a ladder attachment appliance (49, 53 and 69) secured to lower front surface of said platform appliance (as shown), 
a tree attachment appliance (97 and V-shaped portion of rear surface of platform) attached near the rear surface of said platform apparatus (as shown), shaped to permit attachment a variety of diameters of tree or similar surface (as shown), and possessing a plurality of appendages (each side of “V” shaped portion) to enable secure attachment of said platform apparatus to said tree or similar surface (as shown); and (this is the end of the claim as provided).
	Magyar does not disclose the platform appliance possessing adjustable brackets to enable attachment of said platform apparatus to the top of said ladder, allowing operation with ladders of variable dimensions.  Carter teaches as similar mount system that incorporates a platform and a system that can incorporate a ladder of varying widths (see Fig. 2 which shows the ladder has an adjustable width, which would require brackets that could adapt to the adjustable width.)  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the apparatus adjustable because adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  One having ordinary skill in the art would have the adjustable system based on the size of the object to which the apparatus is attached, and an apparatus, when collapsed, would be easier to transport). 

Claim 3: Magyar discloses a wheel apparatus from claim1 comprising: 
a plurality of wheels (32) and axles (35) attached to said ladder attachment appliance (33).
Magyar does not disclose the ladder attachment appliance having an adjustable framed structure capable of adapting to ladders of varying width, with adjustable securements enabling said appliance to be attached at varying locations along the length of said ladder, though the appliance is secured to said ladder (as shown).  Carter teaches as similar mount system that incorporates a ladder of varying widths (see Fig. 2 which shows the ladder has an adjustable width, which would require brackets that could adapt to the adjustable width.)  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the apparatus adjustable because adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954).  One having ordinary skill in the art would have the adjustable system based on the size of the object to which the apparatus is attached, and an apparatus, when collapsed, would be easier to transport. 
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Matthews (U.S. Publication 2018/0139951), Stilwell (U.S. Publication 2017/0318799), Chick (U.S. Publication 2015/0361722), Rogers (U.S. Publication 2015/0211298), Owens (U.S. Patent 8,579,082), Duke (U.S. Publication, 2007/0199768), Bambrough (U.S. Patent 5,566,780) and Adams (U.S. Patent 5,314,042).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649